On Rehearing.
In the motion for rehearing appellants urge that there was error in our holding that it was incumbent upon plaintiffs, in order to recover, to establish that the employment of plaintiffs was in the actual or implied authority of defendant’s agent. In substance, the contention is that if it was in the apparent 'authority of such agent, that appellants would have been entitled to recover. Suffice it to say, that the' issue of apparent authority was not in the case. Apparent or ostensible authority is founded on estoppel. Continental Oil Co. v. Baxter, Tex.Civ.App., 59 S.W.2d 463.
In the case last cited, in our opinion, Judge Funderburk distinguishes and explains .the case of Cox, Inc. v. Humble Oil & Refining Co., Tex.Com.App., 16 S.W.2d 285. If plaintiffs relied -on the apparent authority of defendant’s agent, it was incumbent upon them to plead same. Continental Oil Co. v. Baxter, supra.
There is an absence of any such allegation in plaintiffs’ petition.
Motion overruled.